DETAILED ACTION
This Office action is responsive to Applicant’s remarks submitted January 19, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-4, 6-17, and 19 are currently pending.

Response to Arguments
2.	Applicant’s arguments have been carefully considered, but are moot in view of the new ground(s) of rejection set forth below.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1-4, 6-17, and 19 are rejected under 35 U.S.C. 103 as obvious over U.S. Publication No. 2018/0054788 (hereinafter “Kwon”), in view of U.S. Publication No. 2017/0055234 (hereinafter “Seo”), and in further view of WIPO Publication No. WO 2017/096121 (hereinafter “Demir”).

Regarding claims 1, 7, and 14: Kwon discloses a synchronization method, wherein the method is applied to a first device, and comprises: 
determining a data signal, wherein a target sequence in the data signal is mapped to at least one symbol that comprises the first symbol within a time unit, data in the data signal is mapped to at least one another symbol within the time unit other than the at least one symbol, the first symbol comprises a cyclic prefix, and the target sequence is used by a second device to synchronize the data signal (See ,e.g., figures 4, 5, and [0051]-[0054]; sidelink synchronization and data signals are mapped to respective symbols in time.); and 
sending the data signal to the second device in the time unit (See, e.g., [0051]-[0054]; the D2D signal is sent from a first to a second device.).
To the extent Kwon does not explicitly state the inclusion of a cyclic prefix, this feature is nevertheless taught in Seo (See, e.g., [0015], [0016], [0062], and [0199].). Seo also overlaps many of the teachings of Kwon with respect to sidelink synchronization signaling, and elaborates on sequence generation and mapping (See, e.g., [0189]-[0212].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Seo, such as the cyclic prefix and/or mapping functionality, within the system of Kwon, in order to combat inter symbol or carrier interference, and/or improve synchronization efficiencies.
Kwon modified by Seo teaches wherein the “wherein the first symbol comprises a first portion and a second portion, [and] the first portion comprising the cyclic prefix” (see, e.g., the previously noted cyclic prefix and synchronization signals), but does not explicitly state wherein “a time domain sequence corresponding to a head part of the second portion is the same as a time domain sequence corresponding to a tail part of the second portion.” However, this feature is taught by Demir (See, e.g., [0202]; note the synchronization information in the head and tail. See also [0102], [0151], [0171], [0177]; note, generally, the CP and synchronization functionality). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Demir, such as the symbol architecture, cyclic prefix, and/or synchronization functionality, within the system of Kwon modified by Seo, in order to increase resource allocation efficiency.
The rationale set forth above regarding the method of claim 1 is applicable to the method and apparatus of claims 7 and 14, respectively.

Regarding claims 2, 8, and 15: Kwon modified by Seo and Demir further teaches wherein the target sequence is mapped at an equal spacing to frequency domain corresponding to the at least one symbol, a remaining part of the frequency domain is filled with 0 or the target sequence is cyclically mapped to the remaining part, and a spacing for the equally-spaced mapping is at least one subcarrier; or the target sequence is consecutively mapped to frequency domain corresponding to the at least one symbol, and a remaining part of the frequency domain is filled with 0 or the target sequence is cyclically mapped to the remaining part (See, e.g., Seo: [0212]; note also [0224]-[0227].). The motivation for modification set forth above regarding claim 1 is applicable to claim 2.
The rationale set forth above regarding the method of claim 1 is applicable to the method and apparatus of claims 8 and 15, respectively.

Regarding claims 3, 9, and 16: Kwon modified by Seo and Demir further teaches wherein the data comprises at least service data and/or scheduling assignment information (See, e.g., Kwon: figures 4 and 5. Note also Seo: [0241].). The motivation for modification set forth above regarding claim 1 is applicable to claim 3.
The rationale set forth above regarding the method of claim 3 is applicable to the method and apparatus of claims 9 and 16, respectively.

Regarding claims 4, 10, and 17: Kwon modified by Seo and Demir further teaches wherein the time unit comprises one transmission time interval TTI, a plurality of bundled consecutive TTIs, one short transmission time interval sTTI, a plurality of bundled consecutive sTTIs, one subframe, a plurality of bundled consecutive subframes, one slot slot, or a plurality of bundled consecutive slots (See, e.g., Kwon: figures 4 and 5, [0060]. Note also Seo: [0061], [0224].). The motivation for modification set forth above regarding claim 1 is applicable to claim 4.
The rationale set forth above regarding the method of claim 4 is applicable to the method and apparatus of claims 10 and 17, respectively.
Regarding claims 6, 11, and 19: Kwon modified by Seo and Demir further teaches wherein the target sequence is an M sequence modulated based on binary phase shift keying BPSK, or a ZC sequence (See, e.g., Kwon: [0050]-[0054]. See also Seo: [0189].). The motivation for modification set forth above regarding claim 1 is applicable to claim 6.
The rationale set forth above regarding the method of claim 6 is applicable to the method and apparatus of claims 11 and 19, respectively.

Regarding claim 12: Kwon modified by Seo and Demir further teaches wherein before the synchronizing the data signal based on the first sequence and a target sequence corresponding to the first sequence, the method further comprises: obtaining the target sequence that is preconfigured; or obtaining the target sequence according to an obtaining rule; or receiving the target sequence sent by a base station (See, e.g., Kwon: [0074]-[0083], [0102]-[0105]. See also Seo: [0178]-[0181].). The motivation for modification set forth above regarding claim 7 is applicable to claim 12.
	
Regarding claim 13: : Kwon modified by Seo and Demir further teaches determining, based on the equally-spaced mapping or the consecutive mapping, a synchronization algorithm used for synchronization; and the synchronizing the data signal based on the first sequence and a target sequence corresponding to the first sequence comprises synchronizing the data signal by using the synchronization algorithm and based on the first sequence and the target sequence (See, e.g., Kwon: [0104]. See also Seo: [0195] and [0212].). The motivation for modification set forth above regarding claim 7 is applicable to claim 13.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476